DETAILED ACTION
Claims 1-20 are allowed over the prior art of record. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
  The prior art of record that the Examiner encountered during the search of prior art fails to disclose or suggest the combination of claimed limitations of claims 1, 11, and 18.
Based on the applicant’s amendments and remarks (see pages 11-15 of the Remark), the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the combination of limitations that are featured in claims 1, 11, and 18, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ranade et al., US 10,339,112 disclosing restoring data in a deduplicated storage utilizing rehydration technique.
Armangau et al., US 2019/0129970 disclosing technique for performing deduplication using data block digests. 
Zheng, US 2016/0026652 disclosing performing data deduplication using a dense tree data structure. 

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        02/17/2021